DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vladan M. Vasiljevic on 9 Feb 2022.

The application has been amended as follows: 

	Please cancel claims 19, 20, 33 and 34; and please amend claim 28 as follows:

	28. (Currently Amended) The computer-readable storage media of claim 15 


Allowable Subject Matter
Claims 15-18 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features of Applicant’s independent claim 15, namely:

One or more computer-readable storage media comprising computer-executable instructions, which, when executed by one or more processing units of one or more computing devices, cause the one or more computing devices to: 
generate, for display through a virtual-reality display device, a virtual-reality environment, the virtual-reality environment being generated as it would be seen by a user positioned at a first position within the virtual-reality environment and being oriented in a first orientation within the virtual-reality environment; 
generate, for display through the virtual-reality display device, a ghost user as part of the generated virtual-reality environment, 
the ghost user being a representation of the user positioned at second position within the virtual-reality environment, differing from the first position, and being oriented in a second orientation within the virtual-reality environment, differing from the first orientation, the ghost user comprising an indication of both the second position and the second orientation; and 
generate, for display through the virtual-reality display device, as part of the generated virtual-reality environment, a preview window comprising a generated view of at least a portion of the virtual-reality environment as it would be seen by the user positioned at the second position in the virtual-reality environment, as indicated by the generated ghost user Page 2 of 12Application No. 17/188,896 Preliminary Amendment dated May 26, 2021and oriented in the second orientation in the virtual reality environment, as  indicated by  the generated ghost user.

	The closest prior art to the above features of claim 15 is included in the attached PTO-892 to this official action.  The examiner had conducted a thorough search of the prior art and will comment that the inventive concept, so to speak, of claim 15 is novel and non-obvious over the prior art as skillfully claimed. 
Of the cited references in the attached PTO-892, U.S. Patent Application Pub. No. 2017/0354875 A1 describes, for spectator management in virtual reality, positioning other avatars at secondary viewing locations in the virtual environment (see e.g. para. 24).  These secondary avatars are positioned or configured to maintain the arrangement of the user’s associated avatar and other avatars relative to one another as defined in the spectator array.  See also claim 15 of the instant reference. U.S. Patent Application Publication No. 2017/0287195 likewise teaches displaying a ghost of a user’s avatar in virtual reality while the virtual reality environment is frozen (see e.g. paras. 53-56).  During this frozen time, the orientation and position of the VR display changes with respect to movement of the ghost avatar, but changes back to the original orientation and position (to correspond to the user’s non-ghost avatar) when the virtual reality environment is unfrozen (paras.53-61).  However, any of these two references, alone or in combination with other cited references, would not have rendered obvious the combination of features of Applicant’s claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613